Title: From George Washington to the Commissioners for the District of Columbia, 18 December 1792
From: Washington, George
To: Commissioners for the District of Columbia



Gentlemen (Private)
Philadelphia Decembr 18th 1792.

Your letter to the Secretary of State, dated if I recollect rightly, the 5th instant, intimating among other things, that you had failed in an attempt which had been made to import workmen

from Scotland, equally with that for obtaining them from Holland, fills me with real concern: for I am very apprehensive if your next campaign in the Federal City is not marked with vigor, it will cast such a cloud over this business, and will so arm the enemies of the measure, as to enable them to give it (if not its death blow) a wound from which it will not easily recover. No means therefore, in my opinion, should be left unassayed to facilitate the operations of next year. Every thing, in a manner depends upon the celerity with which the public buildings are then carried on. Sale of Lots—private buildings—good or evil reports—all, all will be regulated thereby; nothing therefore short of the absolute want of money ought to retard the work.
The more I consider the subject the more I am convinced of the expediency of importing a number of workmen from Europe to be employed in the Federal City. The measure has not only œconomy to recommend it, but is important by placing the quantity of labour which may be performed by such persons upon a certainty for the term for which they shall be engaged.
Upon more minute enquiry, I am informed that neither the Merchan⟨ts⟩ here nor in Holland will undertake to procure Redemptioners from Germany; and that the most eligable & certain mode of obtaining from thence such Mechanic⟨s⟩ & labourers as may be thought advisable to procure from that quarter, will be to engage some person, a German, to go from hence into Germany where he is acquainted, to procure the requisite number of men and bring them to the Shipping port, which is generally Amsterdam or Rotterdam, and that any Merchant here (who is engaged in Shipping trading to Holland) will engage to have a Vessel ready to take them on board at a time which shall be fixed, and bring them to any Port of the United States that may be specified, and receive the amount of their passage on delivery of them. The person who may be employed to go over to Germany will expect, it is said, an advance of one guinea per head for the number wanted, to enable him to pay the expences of such as may not be able to bear their own from the place where he procures them to the Shipping Port, & this advance is accounted for and taken into consideration at the time of paying for their passage when they arrive here. The customary passage it seems, is eleven guineas per head—and the compensation of the person employed to procure them is either one guinea a head for as

many as he may deliver, part of which is paid by those who employ him to go over, & part by the Merchant who furnishes the Vessel to bring them, as he receives a benefit by the freight—or the person employed keeps an account of his necessary expences while on this business, which is paid by his employers, and a consideration for his services is made him according to a previous agreement.
The term of time for which these people are bound to serve, depends much, it is added, upon their age or ability as labourers, or their skill as Mechanics—the former generally serve three or four years, and the latter (if good workmen at their trades) two. But in this case, that it would be bes⟨t⟩ for the person employed to get them to have them indented at the time of engaging them, specifying the number of years they are to serve to commence at the time of their landing in the U.S.—and that he ought to be furnished with the necessary forms of Indentures and particular instructions on this head before he goes over—and if Mechanics of a particular description are most essential it would be well, in order to secure their services beyond the term for which they might be engaged for their passage, to stipulate at the time of engaging them, that they should serve one, two or three years over and above that time @ £  per year. And as it may happen, that some good Mechanics may be willing to come over who are able to pay their own passage, might it not be well to empower the person sent to engage them @  per year for (say) four years? In all cases to provide, that if those who engage as Mechanics should be found incompetent to the business for which they engage, from a want of skill or knowledge in it, and shall appear to have used imposition in engaging themselves as such, they shall be obliged to serve the time of common labourers.
Should you be of opinion that it would be expedient to import a number of workmen, and the mode here pointed out meet your ideas, no time should be lost in carrying it into effect; and if you have not contemplated a proper character for this business & will inform me thereof I will endeavour to obtain one in this City to go over to Germany, and a Merchant also to furnish the Vessel at the time & place which shall be agreed on between them.
It is not, however, my wish that the idea of importing workmen should be confined solely to Germany—I think it ought to be extended to other places, particularly Scotland from whe⟨nce⟩

many good & useful Mechanics may undoubtedly to be had. I have been more particular in respect to Germany because they may probably be obtained from thence on better terms than from other quarters and they are known to be a steady laborious people. It will be necessary, if you should determine upon an importation from Germany, to state the Number of Mechanics you would wish in each trade, to be brought from thence, as well as the number of labourers.
Mr George Walker who is in th⟨is⟩ City, informs me, that he shall Sail for Scotland about the first of January, & says, if he could render service in this business he would willingly do it. To get workmen is part of the business which carries him over but how far after the part he has acted with respect to yourselves you may chuse to confide in him, is fitter for you than it is for me to decide—especially as I know no more of his private character & circumstances than I do of the terms on which he would undertake to render the Service.
A thought has also occurred to me, and though crude & almost in embrio, I will nevertheless mention it. It is, if the character of Mr Hallet (from the knowledge you have acquired of it) is such as to have impr⟨es⟩sed you with confidence in his abilities & activity, whether in the unsettled state of things in France he might not be employed this winter in ingaging from that Country & bringing over in the Spring such workmen, and on such terms as might be agreed upon.
Boston too has been mentioned as a place from whence many, & good workmen might be had but the reasons which have been assigned for the failure here are not within my recollection if I ever heard them.
Upon the whole, it will readily be perceived in what a serious light I consider delay, in the progress of the public buildings; & how anxious I am to have them pushed forward—In a word the next is the year that will give the tone to the City—if marked with energy, Individuals will be inspirited—the Sales will be enhanced—confidence diffused—& emulation created—without it, I should not be surprized to find the lots unsaleable, & every thing at a stand. With great & sincere regard & esteem I am Gentn Your Obedt Servt

Go: Washington

